The appeal here is from a decree dismissing a bill of complaint which sought to vacate a final decree theretofore entered in a chancery cause upon the ground that the defendant had not been served with process. Return of the sheriff showed legal service. No fraud or collusion participated in by the complainant in the original suit is averred.
The decree should be affirmed on authority of the opinion and judgment in Lewter v. Hadley, 68 Fla. 131, 66 So. 567; Allison v. Handy-Andy Community Stores, Inc., 106 Fla. 274, 143 So. 263.
It is so ordered.
Affirmed. *Page 489 
DAVIS, C. J., and WHITFIELD, ELLIS and BUFORD, J. J., concur.